Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeAngelis et al (U.S. Patent Application Publication No. 2016/0094969 A1). DeAngelis’ patent application publication meets all the limitations for claims 1-20 recited in the claimed invention.

As to claim 1, DeAngelis et al disclose an event-based social media system (figure 1, pars. 0001 & 0003), comprising: a user interface configured to receive animal-related event data from a user (figure 1, par. 0035, discloses user interface for receiving/transmitting data); a database configured to store animal-related event data from a plurality of users (figure 2, par. 0038, disclose database for storing user information and animal information); and an event matching engine configured to determine if the received event data from the user matches stored event data from one or more of the plurality of users (figure 3 pars. 0043-0044, figure 6, pars 0067-0068, matching user’s information based on location and non-human animal), wherein the user interface is further configured to generate a user alert based on matching event data and receive a user confirmation from one or more users in response to the user alert (figures 4A-B, par. 0047, figure 6, pars. 0069-0070, generating alert based on matching data), and wherein the database is further configured, in response to the user confirmation, to associate the received event data with matching stored event data (figures 4A-B, par. 0052, generating alert in response user input (confirmation) based on filtering criteria).

As to claim 2, DeAngelis et al disclose that the event matching engine is further configured to calculate a distance based on event data from the user and event data from one of the plurality of users, and determine a travel distance for an animal associated with the user based at least in part on one or more of the type of animal, geographic data, and an elapsed time from an event associated with the event data of the user ((figures 4A-B, pars. 0050-0051, determining distance between users for receiving/transmitting event data), and wherein the operation of determining if the received event data from the user matches stored event data from one or more of the plurality of users is based at least in part on whether the determined travel distance is greater than or equal to the calculated distance (figure 3, par. 0045, figures 5A-B, pars. 0053 & 0056-0057,  matching event data with stored event data based on proximity region).

As to claim 3, DeAngelis et al disclose that the a communication server configured to enable electronic communications between users, wherein the electronic communications include one or more of email, text messaging, social media communications, voice communications, and audio-video communications (pars. 0070-0071, communicate with sound or social media).

As to claim 4, DeAngelis et al disclose that subsequent to receiving the user alert and prior to the sending of the user confirmation, the communication server is configured to enable private communications between users without revealing one user’s contact information to another user (figure 3, par. 0045, figures 5A-B, pars. 0053 

As to claim 5, DeAngelis et al disclose that a social media application programming interface configured to publish event data via a third-party social media platform (figure 1, par. 0035, discloses an application no a client device to perform the tasks, par. 0062, publishes the event data by third-party social media platform), wherein the social media application programming interface is further configured to retrieve event data from the third-party social media platform, and wherein the event matching engine is further configured to determine if the received event data from the user matches the retrieved event data from the third-party social media platform (pars. 0061-0062, matching the third-party event data with users and broadcasts event data to the matched users).

As to claim 6, DeAngelis et al disclose that the event data includes one or more of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an animal, an animal age, identifying details of an animal, a keyword, or a hashtag, and wherein the event data is associated with one or more of a pet search, a missing pet search, a farm animal search, a missing farm animal search, and a natural disaster (figure 7C, pars. 0074 & 0076).

As to claims 7-8, they are also rejected for the same reasons set forth to rejecting claims 1-2 above, since claims 7-8 do not teach or define any new limitations than above rejected claims 1-2. Additionally, DeAngelis et al disclose that matching common event data, generating an alert for common event data, sending the alert to the users (pars. 0062-0063, discloses a common event data).

As to claim 9, DeAngelis et al disclose that the user interface server is further configured to receive, from a user and in response to the alert, confirmation that the events include common event data (figure 3, par. 0042, receives response from user), and wherein the database, in response to a received confirmation of common event data, is further configured to link the events and the users associated with the events (figure 2, par. 0039, database stores common event data and links to the users).

As to claim 10, DeAngelis et al disclose that the user interface server is further configured to enable electronic communications between the users for confirming if the events are related, and wherein the electronic communications includes one or more of email, text messaging, voice communications, or audio-video communications between the users (pars. 0070-0071, communicate with sound or social media).

As to claim 11, DeAngelis et al disclose that the event data includes one or more of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an 

As to claims 12-13, they are also rejected for the same reasons set forth to rejecting claims 1-2 above, since claims 12-13 are merely the method of operations for the apparatus defined in the claims 1-2, and claims 12-13 do not teach or define any new limitations than above rejected claims 1-2.

As to claim 14, DeAngelis et al disclose that receiving, from the first user and in response to the alert, confirmation that the first user-created event and the second user-created event are a matching event (figure 3, par. 0042, receives response from user); and associating, in the database, the second user created event with the first user created event (figure 2, par. 0039, database stores user created event data).

As to claim 15, DeAngelis et al disclose that associating the second user and at least a subset of the second event data with the first user created event (figure 3 pars. 0043-0044, figure 6, pars 0067-0068, matching user’s information (event data) based on location and non-human animal).

As to claim 16, DeAngelis et al disclose that adding the second user to a list of contacts associated with the first user (par. 0071, creating contact list for user).

As to claim 17, DeAngelis et al disclose that facilitating communications between the first user and the second user for confirming if the first user-created event and the second user-created event are a matching event (figure 3 pars. 0043-0044, figure 6, pars 0067-0068, matching user’s information based on location and non-human animal). 

As to claim 18, DeAngelis et al disclose that communications includes one or more of email, text messaging, voice communications, and audio-video communications (pars. 0070-0071, communicate with sound or social media).

As to claim 19, DeAngelis et al disclose that publishing, via social media, a user-created event and at least a subset of the associated event data (par. 0071, communicate with social media).

As to claim 20, DeAngelis et al disclose that event data includes one or more of a time, a date, a range of dates, geographic information, a map, a location, a photo, an audio-video clip, a user, a pet name, an animal type, an animal color, a sex of an animal, an animal age, identifying details of an animal, a keyword, or a hashtag, and wherein the user-created event is selected from the group consisting of a pet search, a missing pet search, a farm animal search, a missing farm animal search, and a natural disaster (figure 7C, pars. 0074 & 0076).


Additional References
 The examiner as of general interest cites the following references.
a. 	Kaisser et al, U.S. Patent Application Publication No. 2016/0026919 A1. 
Reference teaches about social event detection for users using social media.
b. 	Ng et al, U.S. Patent Application Publication No. 2015/0053760 A1. 
Reference teaches about locating a lost pet using social media.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 09, 2021